DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9-16, 18-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … identifying, using at least one threat categorization model, a plurality of threats to a first component of a networked system;  assigning a plurality of weighting values to the plurality of threats, wherein at least one of the assigned weighting values is equal to zero; identifying a plurality of vulnerabilities of the first component by accessing a database of vulnerabilities that stores vulnerability information; determining a relevant threat set for a first vulnerability of the plurality of vulnerabilities based on the first vulnerability and the plurality of weighting values assigned to the plurality of threats and including eliminating threats from the plurality of threats that are not related to the first vulnerability, wherein the relevant threat set comprises one or more of the plurality of threats, and wherein the threats having an assigned weighting value equal to zero are excluded from the relevant threat set; repeating step (D) for each of the plurality of vulnerabilities to determine a plurality of relevant threat sets; and calculating a component risk of the first component based on the plurality of relevant threat sets.…in combination and relationship with the rest of claim as being claimed in claims 1, 11, 20.
.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Satish (Pat. No. US 7895448); “Risk Profiling”;
-Teaches providing computer security…with risk level associated with criterion…see col.2 lines 50-57.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436